Citation Nr: 1500800	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  13-06 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Entitlement to service connection for malignant melanoma, left eye, including as due to in-service exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the Navy from May 1958 to July 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the claim.  Jurisdiction of the case has since been transferred to the RO in Seattle, Washington.

An April 1992 final rating decision denied the Veteran service connection for malignant melanoma, left eye, including as due to in-service exposure to ionizing radiation.  In July 2007, the Veteran filed a claim to reopen.  The RO found that in light of the September 24, 1998 liberalizing law that added "any other cancer" to the list of radiogenic diseases, the claim should be reopened.  See Veteran's Rating Decision, May 2009; see also 38 C.F.R. § 3.311(b).  The Board notes that the effect of this liberalizing law is to require a de novo review of the claim.  See Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994)(when a liberalizing law creates a new basis of entitlement, claim is separate and distinct from a previously denied claim for the same disability and de novo review is required).

A review of the Virtual VA paperless claims processing system reveals the Veteran's January 2014 VA eye examination.  The Veterans Benefits Management System (VBMS) paperless claims system contains the Veteran's January 2014 visual field eye test and October 2014 Informal Hearing Presentation.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).






FINDINGS OF FACT

1.  The Veteran received exposure to ionizing radiation while in service.

2.  The evidence of record demonstrates that the Veteran's malignant melanoma, left eye, was initially clinically demonstrated in January 1989, more than 11 years post- service, and has not been shown by competent medical, or competent and credible lay, evidence to be etiologically related to his active service, to include exposure to ionizing radiation.


CONCLUSION OF LAW

Malignant melanoma, left eye was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Appropriate notice was provided in August 2007 and February 2009 letters and the claim was subsequently readjudicated, most recently in February 2014.  Mayfield, 444 F.3d at 1333.

As for the duty to assist, the Veteran's service treatment records (STRs), VA medical treatment records, and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran noted during his January 2014 VA eye examination that he currently has annual eye check-ups with Dr. K and Dr. H.  The most recent medical records from these doctors in the claims file date from August 2007.  However, the Veteran does not assert that these private treatment records contain pertinent evidence of a relationship between his malignant melanoma, left eye, and service.  Accordingly, the Board finds that remanding this case to obtain these private medical records would result only in additional delay with no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

The Board notes that the Veteran is receiving Social Security Administration (SSA) benefits.  The Veteran's SSA records have not been associated with the file.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from SSA. Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  After thorough review of the record and the Veteran's particular circumstances, the Board finds that the Veteran's SSA records are not relevant to his claim and need not be obtained and associated with the file.  In this regard, the Board notes that the Veteran has never asserted that his SSA benefits were granted based on disability and the claims file contains an SSA basic inquiry form that left the portion of the form regarding disability benefits (specifically, a box for listing date of onset of disability) for the Veteran blank.

One VA examination has been secured in connection with the current claim for service connection.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  The Veteran's January 2014 VA eye examination is sufficient as the VA examiner considered the entire record, noted the history of the disability, addressed relevant evidence, and provided explanations for the opinions stated as well as the medical information necessary to reach a decision.  VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  
VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II. Service Connection

The Veteran contends he has malignant melanoma, left eye that is related to his military service, specifically his exposure to radiation during Naval service.  
 
Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Malignant melanoma are not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the nexus between in-service radiation exposure and subsequent malignant melanoma, left eye, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, medical evidence will be required to establish a medical diagnosis of the Veteran's malignant melanoma, left eye, and to address the question of whether his in-service radiation exposure caused his eye cancer.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).

Radiation Exposure

Service connection for a disability which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d 1239 (Fed. Cir. 1997).

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  A "radiation-exposed veteran" is defined as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3).  A "radiation-risk activity" is defined as onsite participation in a test involving the atmospheric detonation of a nuclear device, the occupation of Hiroshima or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946, internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946, or the Veteran's presence at certain specified additional locations.  Id.  
The second avenue of recovery is found under 38 C.F.R. § 3.311(b)(2).  This provision provides that certain listed "radiogenic" diseases found 5 years or more after service in an ionizing-radiation-exposed veteran may be service connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the VA Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the VA Under Secretary of Health.  38 C.F.R. § 3.311(b),(c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases include "any other cancer," which includes malignant melanoma.  A disease is also considered a radiogenic disease where competent scientific or medical evidence that the claimed condition is a radiogenic disease is received.  See 38 C.F.R. § 3.311(b)(4).

Finally, there is a third avenue of recovery in a case involving radiation as the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 4, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran contends that he is entitled to service connection for malignant melanoma, left eye, due to exposure to ionizing radiation while serving aboard nuclear submarines.  For the reasons that follow, the Board concludes that service connection is not warranted.  

Malignant melanomas are not diseases which are presumptively service-connected under 38 C.F.R. § 3.309(d).  Additionally, the competent evidence does not show the Veteran was exposed to ionizing radiation as a result of participation in an activity listed in 38 C.F.R. § 3.309.  A radiation exposed veteran is one who has participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3).  Serving aboard a United States Naval nuclear submarine is not listed as a radiation-risk activity.  Therefore, the radiation presumptions under 38 C.F.R. § 3.309 do not apply to the Veteran's claim.

Malignant melanomas are considered "other cancer," and as such are considered a radiogenic disease pursuant to 38 C.F.R. § 3.311(b)(3).  The medical evidence documents the Veteran's diagnosis with large malignant melanoma of the choroid, left eye in January 1989, more than five years after the Veteran's discharge from service.  See Dr. R. G. C., Oregon Lions Sight & Hearing Institute, January 1989. 
Thus, in order to be entitled to service connection, the Veteran's malignant melanoma, left eye, must be determined by the VA Under Secretary of Health to be related to the Veteran's ionizing radiation exposure while in service, or otherwise be linked medically to ionizing radiation exposure while in service.

The Veteran's DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, shows that from January 1, 1971 to July 9, 1975, the Veteran received 00.008 rem (roentgen equivalent in man) of ionizing radiation.  A September 2008 letter from the Department of the Navy confirmed the Veteran's radiation dose assessment.  

Pursuant to 38 C.F.R. § 3.311, a medical opinion from the Under Secretary for Health was requested concerning the relationship between the Veteran's exposure to ionizing radiation and his subsequent diagnosis of malignant melanoma, left eye.  In May 2009, the Chief Public Health and Environmental Hazards Officer (Chief) stated that the interactive Radioepidemiological Program of the National Institute for Occupational Safety and Health estimated that the Veteran's exposure to ionizing radiation would increase the likelihood for causation of cancer to 0.02 percent.  The Chief opined that based on the facts of the Veteran's case, it was "unlikely that the Veteran's chorodial melanoma of the left eye can be attributed to ionizing radiation exposure while in the military."  In May 2009, the Director of Compensation and Pension Service found that based upon a review of all of the evidence, "there is no reasonable possibility that the veteran's choroidal melanoma was the result of such [ionizing radiation] exposure."  See Memorandum of Director, Compensation and Pension Service, Review of Radiation Claim under 38 C.F.R. § 3.311, May 2009. 

Based on the foregoing, the Board finds that entitlement to service connection for malignant melanoma, left eye, due to ionizing radiation exposure is not warranted under 38 C.F.R. § 3.311 (2014).

Regarding the third avenue of recovery, as noted above, a Veteran may also establish service connection directly under 38 C.F.R. § 3.303.  See Combee, 34 F.3d at 1043.  The record shows that during service, in March 1977, the Veteran sustained a trauma to his left eye and he was diagnosed with slight conjunctivitis post-trauma.  However, the Veteran's July 1977 separation examination found that his eyes-general, ophthalmoscopic, pupils and ocular motility were normal.  The Veteran also noted no history of eye trouble in his July 1977 Report of Medical History.  Overall, the Veteran's service records showed no other complaints, diagnosis or treatment of any eye issues.  The record demonstrates that the Veteran was initially diagnosed with malignant melanoma, left eye, in January 1989, more than 11 years after his discharge from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The record contains a couple of diagnoses, by private doctors, of radiation retinopathy.  See, e.g., Letter from Retina Northwest, P.C., March 2007 and Dr. R. P. B. H., Columbia River Eye Clinic, April 2007.  However, these diagnoses were based upon the Veteran's claims of a history of radiation retinopathy and did not contain any supporting rationale.  Therefore, these diagnoses have very limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 -01 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).

In January 2014, the Veteran underwent a VA eye examination.  He was diagnosed with a history of malignant choroidal melanoma, left eye.  The Veteran denied a history of eye injuries and claimed that he was first diagnosed with malignant melanoma, left eye, in 1986.  The VA examiner reviewed the Veteran's claims file, including his service treatment records, and noted his March 1977 diagnosis of conjunctivitis in the left eye as a result of trauma that resolved and his normal vision during his July 1977 discharge examination.  The VA examiner found it unlikely that the Veteran's in-service ocular trauma with resolved resultant conjunctivitis led to his malignant melanoma in the left eye.  Overall, the VA examiner opined that is was not at least at likely as not that the Veteran's malignant melanoma, left eye, was related to his military service. 

The Board acknowledges that the Veteran may believe that his malignant melanoma, left eye, is due to service, to include as a result of exposure to ionizing radiation; however, he has not been shown to have the expertise or training necessary to make a competent opinion of such.  The Board finds that a correlation between radiation exposure and cancer is not something to which a lay person is competent to provide a probative opinion.  See Kahana, 24 Vet. App. at 435.  Moreover, the Board notes that to the extent the Veteran claims to have had malignant melanoma, left eye, since service, his statements are contradicted by the more reliable contemporaneous service separation examination from July 1977, which documented the Veteran's eyes as normal.  
 
The Board finds the competent medical evidence of record weighs against the finding of a link between the Veteran's currently history of malignant melanoma, left eye, and his service.  See VA Examination, January 2014.  The VA medical opinion was rendered following a complete review of the Veteran's claims file and includes a well-reasoned rationale supporting the conclusion; thus, it is afforded significant probative value.  See Nieves-Rodriguez, 22 Vet. App. at 295; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
In summary, the evidence does not demonstrate that the Veteran had any chronic left eye issues in-service, the Veteran was diagnosed with malignant melanoma, left eye, more than 11 years post-service and the January 2014 VA examiner opined that the Veteran's malignant melanoma, left eye, was less likely than not related to service.  Thus, based on the lack of probative evidence of an association between the Veteran's malignant melanoma, left eye, and his military service, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and the benefits sought on appeal are accordingly denied.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for malignant melanoma, left eye, including as due to in-service exposure to ionizing radiation, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


